 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
      STEPHEN RALPH RICHARDSON,                         Case No. 1:19-cv-01366-LJO-EPG
11
                    Plaintiff,                          ORDER GRANTING STIPULATED
12                                                      REQUEST FOR PERMISSION TO FILE
            v.                                          DOCUMENTS THROUGH CM/ECF
13
      XAVIER BACERRA, et al.,                           (ECF No. 18)
14
                    Defendants.
15

16
            Plaintiff, Stephen Ralph Richardson, is proceeding pro se in this civil lawsuit. Plaintiff
17
     and Defendants have filed a stipulation to allow Plaintiff access to electronic filing through the
18
     Court’s CM/ECF case management system. (ECF No. 18.) Plaintiff previously represented to the
19   Court that he is knowledgeable of the requirements of the ECF system used by the Court, that he
20   possesses the minimum software requirements to utilize the ECF system, and that utilizing the
21   ECF system will lessen his requirement for administrative support from the Court. (ECF No. 12.)
22   Plaintiff also acknowledged that he will use the ECF system solely for the purposes of interacting
23   with the Court and Defendants’ counsel in executing the Court’s directives.
24          Based on these previous representations by Plaintiff, the stipulated request to allow
25   Plaintiff to file documents through the Court’s CM/ECF is GRANTED. The Clerk of the Court is

26   directed to mail to Plaintiff the “Petition by Pro Se Litigant for ECF Registration and Consent to

27   Electronic Service.” Plaintiff shall be responsible for filing all documents in paper form until

28   Plaintiff signs and returns the Clerk’s “Petition by Pro Se Litigant” form and is issued a login and

                                                        1
 1   password. In addition, Plaintiff must provide to the clerk and must maintain a working email

 2   address.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    November 19, 2019                          /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
